IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


WENDY CAMLIN,                     : No. 250 WAL 2020
                                  :
                  Petitioner      :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
            v.                    :
                                  :
                                  :
THE OFFICE OF THE COMMISSIONER OF :
BASEBALL, D/B/A MAJOR LEAGUE      :
BASEBALL; PITTSBURGH ASSOCIATES,  :
LP, D/B/A THE PITTSBURGH PIRATES; :
SPORTS AND EXHIBITION AUTHORITY   :
OF PITTSBURGH AND ALLEGHENY       :
COUNTY,                           :
                                  :
                  Respondents     :
                                  :
                                  :
            v.                    :
                                  :
                                  :
PROMATS ATHLETICS, LLC,           :
                                  :
                  Respondent      :


                                     ORDER



PER CURIAM

     AND NOW, this 26th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.